          Case 2:19-cv-03563-SPL Document 14 Filed 01/13/20 Page 1 of 3




 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8    Stillwell Madison LLC,                    )    No. CV-19-03563-PHX-SPL
                                                )
 9                                              )
                         Plaintiff,             )    ORDER
10    vs.                                       )
                                                )
11                                              )
      Girardi & Keese, et al.,                  )
12                                              )
                         Defendants.            )
13                                              )
                                                )
14
15            Before the Court is Defendants’ Motion to Dismiss. (Doc. 9) For the following
16   reasons, the Motion will be denied without prejudice.
17   I.       Background
18            This dispute arises from a loan agreement and personal guaranty executed by
19   Plaintiff and Defendant Thomas V. Girardi. (Doc. 1) Currently, Defendants’ counsel of
20   record is listed as Phillip A. Baker and Robert C. Baker—both attorneys at the Los Angeles,
21   California law firm Baker Keener & Nahra LLP.
22            On August 7, 2019, Robert C. Baker filed the Motion to Dismiss on behalf of
23   Defendants, arguing that Plaintiff’s breach of contract claims are governed by the
24   applicable contracts’ arbitration clause. (Doc. 9 at 3) In response, Plaintiff argued that the
25   Motion should be stricken because Defendants’ signatory counsel (Robert C. Baker) was
26   not properly admitted to practice before this Court. (Doc. 11 at 2-3) On August 22, 2019,
27   Patrick J. McGroder III—from the Arizona-based law firm Beus Gilbert PLLC—filed a
28   reply on Defendants’ behalf. (Doc. 12) Mr. McGroder asserted that Robert C. Baker filed
         Case 2:19-cv-03563-SPL Document 14 Filed 01/13/20 Page 2 of 3




 1   the Motion with the good faith belief that he was already admitted pro hac vice to this
 2   District. (Doc. 12 at 4) Mr. McGroder explained that Robert C. Baker was admitted pro
 3   hac vice in a separate case, and therefore, he believed his admission to the District applied
 4   in this case as well. (Doc. 12 at 4) In addition, Mr. McGroder assured the Court that he
 5   would serve as local counsel for Defendants. (Doc. 12 at 4) Mr. McGroder requested that,
 6   if the Court found cause to dismiss the Motion, then the Court give Defendants leave to
 7   refile the Motion. (Doc. 12 at 4)
 8   II.     Discussion
 9           Admission pro hac vice is not a right granted either by statute or the Constitution,
10   but it is a routine practice throughout the country. See Leis v. Flynt, 439 U.S. 438, 442, 451
11   (1979). In the federal system, a district court’s local rules set the requirements for an
12   attorney to be admitted pro hac vice, and those rules have the force of law. See
13   Hollingsworth v. Perry, 558 U.S. 183, 191 (2010) (citation omitted). In the District of
14   Arizona, “[a]n attorney who is admitted to practice in another U.S. District Court, and who
15   has been retained to appear in this Court may, upon written application and in the discretion
16   of the Court, be permitted to appear and participate in a particular case.” LRCiv. 83.1(b)(2)
17   (emphasis added).
18           On September 11, 2019, the Clerk’s Office granted Phillip A. Baker’s application
19   to appear pro hac vice in this case. However, Phillip A. Baker did not sign the Motion to
20   Dismiss and has not otherwise appeared on behalf of Defendants in this case. In the reply,
21   Mr. McGroder asserted that Robert C. Baker would reapply for admittance pro hac vice.
22   (Doc. 12 at 4) However, as of the date of this Order, Robert C. Baker has not been admitted
23   by the Clerk’s Office to appear in this case. Additionally, Mr. McGroder failed to file a
24   notice of association pursuant to Local Rule of Civil Procedure 83.3(b) before submitting
25   the reply.1
26
     1
             Local Rule 83.3(b)(4) provides that “[a]n occasional court appearance or filing of a
27   pleading, motion or other document at the request of an attorney of record shall not require
     the filing of a notice of substitution or association.” Because Mr. McGroder filed the reply
28   on behalf of an attorney who is not authorized to serve as the attorney of record, the Court

                                                   2
       Case 2:19-cv-03563-SPL Document 14 Filed 01/13/20 Page 3 of 3




 1          The Court finds that neither Robert C. Baker, nor Mr. McGroder have authorization
 2   to appear in this case. Consequently, the Court will not consider the Motion on its merits
 3   at this time. See Fed. R. Civ. P. 11 (“Every pleading, written motion, and other paper must
 4   be signed by at least one attorney of record in the attorney’s name.”). Accordingly,
 5          IT IS ORDERED that the Motion to Dismiss is denied without prejudice.
 6   Defendants shall have fourteen days from the date of this Order to refile the Motion upon
 7   a showing of compliance with Local Rule 83.1(b) and/or Local Rule 83.3(b) or otherwise
 8   respond as provided by Federal Rule of Civil Procedure 12.
 9          Dated this 13th day of January, 2020.
10
11
                                                        Honorable Steven P. Logan
12                                                      United States District Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   finds that Local Rule 83.3(b)(4) is inapplicable here.

                                                    3
